Citation Nr: 0415978	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1955.

In June 1999, the veteran filed a claim of entitlement to 
service connection for chronic bronchitis.  His claim was 
denied as being not well grounded in a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (the RO).  After the enactment 
in November 2000 of the Veterans Claims Assistance Act of 
2000, the RO revisited the claim and again denied it in a 
March 2002 rating decision.  The veteran has duly appealed 
that denial to the Board of Veterans' Appeals (the Board).


FINDINGS OF FACT

1. There is no medical evidence of chronic bronchitis in 
service or for many decades thereafter.

2.  There is no competent medical evidence which serves to 
link any currently diagnosed chronic bronchitis and the 
veteran's military service or any incident thereof.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for chronic bronchitis.  
In substance, he contends that his currently diagnosed 
bronchitis was caused by exposure to smoke from stoves in 
service and/or use of tobacco products during service.  He 
also contends that he has had chronic bronchitis continually 
for approximately the half century since he left military 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.
As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As was described in the Introduction, the RO initially denied 
the veteran's claim in January 2000, prior to the enactment 
of the VCAA, under the then existing well groundedness 
standard.  After the enactment of the VCAA, the RO 
readjudicated the claim by applying the current standard.  
Thus, any deficiency in the adjudication of the claim has 
been rectified.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2002 statement of the case (SOC) of the pertinent law 
and regulations.  More significantly, a letter was sent to 
the veteran in October 2001, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained what the evidence 
must show to establish service connection.  It further 
explained that VA would obtain VA medical records and would 
make reasonable efforts to help him get relevant evidence, 
such as private medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
one year period has since expired.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2002, prior to the expiration 
of the one-year period following the October 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the record contains the veteran's service 
medical records, as well as report of VA examination of the 
veteran over a period of decades after service, as well as 
recent medical treatment records.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.
The veteran indicated that he moved about the Midwest 
(Minnesota, Illinois, Missouri and Wisconsin) in the years 
after leaving service and that medical treatment records 
pertaining to those years cannot be located.  It is clear 
under these circumstances that any effort of the part of VA 
to attempt to find such records would be futile.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
The Board has given thought as to whether a medical nexus 
opinion need be obtained.  For reasons explained immediately 
below, the Board has concluded that no such opinion is 
necessary.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2003); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Here, as will be discussed in more detail below, the evidence 
does not support the veteran's claim with respect to an in-
service injury or disease.  In the absence of such evidence, 
a medical nexus opinion, even if favorable to the veteran, 
would not be probative and would neither aid the Board in its 
decision nor benefit the veteran.  That is, any medical 
opinion based on a claimant's reported history is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); see also Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Under the 
circumstances presented in this case, a remand for such an 
opinion is not "necessary" and would serve no useful purpose.  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a Board hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2003).  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the veteran's claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Claims based on tobacco use

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103, which prohibits service connection for disability on 
the basis that such resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2003).

Factual background

As noted in the Introduction, the veteran served on active 
duty for three years, from 
July 1952 to June 1955.  A review of the veteran's service 
medical records reveals one pertinent entry, covering the 
period from September 26 to October 8, 1952, while the 
veteran was at the recruit depot.  The veteran complained of 
slight chest pain and productive cough.  Acute bronchitis was 
diagnosed.  After a period of approximately two weeks, the 
veteran was returned to duty and pronounced fit for same.  
There is no further reference to pulmonary and respiratory 
difficulties, and the veteran's June 1955 separation physical 
examination was pertinently negative.

In July 1955, immediately upon leaving service, the veteran 
filed a claim of entitlement to service connection (VA Form 
8-526).  Bronchitis, or any other pulmonary or respiratory 
disability, was not mentioned.  In connection with his claim, 
a comprehensive VA compensation and pension (C&P) physical 
examination was completed in October 1955.  The veteran did 
not complain of any pulmonary or respiratory problems; 
physical examination was pertinently normal; and a chest 
x-ray was likewise normal.  

There are no relevant medical treatment records for decades 
after service.  
Another VA C&P examination, in October 1967, elicited no 
pertinent complaints from the veteran; physical examination 
and x-rays were normal.  An April 1975 VA chest x-ray 
similarly was pertinently normal.  

The first reference to bronchitis of record was in January 
1985.  There are numerous subsequent episodes documented in 
the record, including in November and December 1987; November 
1989; June 1992; May 1994; April 1999; and October 1999.

As noted in the Introduction, the veteran filed an initial 
claim of entitlement to service connection bronchitis in June 
1999.  The RO denied in the claim, in essence, because the 
medical evidence did not show that the veteran developed 
chronic bronchitis in service, nor was there a chronic 
disability present since the veteran's separation from 
service.  This appeal followed.



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As stated above, the evidence includes recent medical 
diagnoses of bronchitis.  It does not appear that "chronic" 
bronchitis has been specifically diagnosed.  However, given 
the recurrent nature of episodes of bronchitis as documented 
in the medical records since 1985, and for the purposes of 
this decision, the Board takes the position that chronic 
bronchitis now exists, satisfying Hickson element (1), the 
presence of a current disability.

With respect to Hickson element (2), in service disease or 
injury, although "acute" bronchitis was diagnosed once in 
service, during boot camp in September 1952, the service 
medical records conclusively demonstrate that it quickly 
resolved.  There is no objective indication of bronchitis 
during the remainder of the veteran's military service or for 
approximately three decades thereafter.  Accordingly, the 
Board concludes that in-service disease, chronic bronchitis, 
was not present.

With respect to in-service injury, there is no objective 
record of any pulmonary or respiratory injury.  The veteran 
has suggested two causes of claimed in-service injury:  
tobacco use in service and "oil stoves in tents in Japan".  
See the veteran's September 2002 substantive appeal.  

The veteran's contention with respect to tobacco use in 
service fails as a matter of law.  As discussed in the law 
and regulations section above, 38 U.S.C. § 1103 prohibits 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service. By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  In this case, the veteran filed his 
claim in June 1999.  Whether or not tobacco use cause the 
veteran's current bronchitis, service connection on the basis 
of tobacco use in service is precluded by law.

Turning to the veteran's remaining contention, that oil 
stoves in tents in Japan somehow caused bronchitis, this 
amounts to sheer unsupported speculation on the part of the 
veteran.  He has submitted no specific information on this 
matter.  
The Board observes that the one episode of bronchitis in 
service was during boot camp in San Diego, California, not in 
Japan.  In any event, although the Board does not necessarily 
have any reason to doubt that the veteran may have been in 
proximity to oil stoves during service, this is not the same 
as finding that any injury to the veteran's  respiratory or 
pulmonary system resulted therefrom.  As a lay person without 
medical training, the veteran is not competent to identify 
alleged injury to his respiratory or pulmonary organs.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

In short, the Board concludes that a preponderance of the 
evidence is against the proposition that chronic bronchitis 
existed during service or that the veteran sustained an 
injury during service.  To the extent that the veteran 
ascribes his current bronchitis to tobacco use during 
service, as explained above consideration of that theory is 
precluded as a matter of law.  Hickson element (2) 
accordingly has not been met, and the veteran's claim fails 
on that basis.

For the sake of completeness, the Board will also address 
Hickson element (3), medical nexus.

There is of record no medical nexus evidence which serves to 
link the veteran's currently diagnosed bronchitis condition 
to the one episode of bronchitis in service or to service in 
general or any other episode thereof.  To the extent that the 
veteran himself seeks to establish such nexus, as discussed 
above he is not competent to do so.  See Espiritu, supra.  

It appears that the veteran's principal contention revolves 
around continuity of symptomatology.  Indeed, the veteran 
specifically referred to 38 C.F.R. § 3.303(b) in his 
substantive appeal.  In his statements, as well as in a 
statement from his spouse,  the contention is made that the 
veteran had various symptoms of bronchitis continually after 
service.  The veteran has also indicated, in essence, that he 
moved around quite a bit after service and that medical 
treatment records which would document such ongoing and 
continuing treatment are unavailable.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, in order for 
§ 3.303(b) to be applicable, chronic disease must be shown 
during service.  As explained above in connection with the 
second Hickson element, there is no competent medical 
evidence of a chronic disease in service.  

With respect to claimed continuous symptomatology after 
service, in evaluating the evidence, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Here, there is no medical evidence of bronchitis for three 
decades after service.  Although the Board has considered the 
veteran's statements that earlier treatment records may be 
lost, there are in the file significant post-service medical 
records, namely reports of C&P examinations in 1955, 1967 and 
1975, all of which contain not a hint of bronchitis. 

In addition, as noted above the veteran filed his initial 
claim of entitlement to service connection immediately upon 
leaving service in 1955; no mention is made of bronchitis.  
Indeed, it was not until 45 years later that the veteran 
filed a claim seeking service connection for bronchitis.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

It is clear from the above that there is no objective 
evidence of chronic bronchitis for decades after the veteran 
left military service, and there is evidence in the form of 
VA C&P examination which indicates that bronchitis was not a 
problem.  Maxson, supra [the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection].  To the extent that the veteran contends 
otherwise his statements, and those of his spouse, are 
outweighed by the other evidence of record.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

Moreover, supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  As has been discussed above, such 
evidence is lacking in this case.  The veteran and his spouse 
are not competent to diagnose symptoms of bronchitis.  See 
Espiritu, supra.  

For reasons stated immediately above, element (3) has thus 
also not been satisfied and the claim fails on that basis 
also.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for chronic bronchitis.  The benefit sought on 
appeal is accordingly denied. 


ORDER

Service connection for chronic bronchitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



